          Case 1:20-cr-00238-NONE-SKO Document 210 Filed 06/09/21 Page 1 of 5


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 STEPHANIE M. STOKMAN
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone:     (559) 497-4000
   Facsimile:     (559) 497-4099
 5 Attorneys for Plaintiff
   United States of America
 6

 7                               IN THE UNITED STATES DISTRICT COURT

 8                                  EASTERN DISTRICT OF CALIFORNIA

 9
     UNITED STATES OF AMERICA,                             CASE NO. 1:20-CR-00238-NONE-SKO
10
                                  Plaintiff,               STIPULATION REGARDING EXCLUDABLE
11                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                             FINDINGS AND ORDER
12
   KENNETH BASH,                                           DATE: June 16, 2021
13 TODD MORGAN,                                            TIME: 1:00 p.m.
   STEPHANIE MADSEN,                                       COURT: Hon. Sheila K. Oberto
14 MARLON PALMER,
   SAMANTHA BOOTH,
15 JAMES ARMSTRONG,
   BROCK LARSON,
16 JACOB RENSHAW,
   AMANDA GOURLEY,
17 JOSEPH MCWILLIAMS,

18                                Defendants.
19

20          This case is set for status conference on June 16, 2021. On May 13, 2020, this Court issued

21 General Order 618, which suspends all jury trials in the Eastern District of California “until further

22 notice.” Further, pursuant to General Order 611, this Court’s declaration of judicial emergency under 18

23 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s

24 judicial emergency, this Court has allowed district judges to continue all criminal matters to a date after
               1
25 May 2, 2021. This and previous General Orders, as well as the declarations of judicial emergency,

26 were entered to address public health concerns related to COVID-19.

27
            1
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00238-NONE-SKO Document 210 Filed 06/09/21 Page 2 of 5


 1          Although the General Orders and declarations of emergency address the district-wide health

 2 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 3 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 4 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 5 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 6 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 7 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 8 findings on the record “either orally or in writing”).

 9          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

10 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

11 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

12 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

13 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

14 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

15 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

16 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

17          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

18 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

19 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

20 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

21 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

22 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

23 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

24 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

25 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

26 by the statutory rules.

27          In light of the societal context created by the foregoing, this Court should consider the following

28 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

       STIPULATION REGARDING EXCLUDABLE TIME                2
       PERIODS UNDER SPEEDY TRIAL ACT
         Case 1:20-cr-00238-NONE-SKO Document 210 Filed 06/09/21 Page 3 of 5


 1 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

 2 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 3 pretrial continuance must be “specifically limited in time”).

 4                                               STIPULATION

 5          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

 6 through defendants’ counsel of record, hereby stipulate as follows:

 7          1.     By previous order, this matter was set for status on June 16, 2021.

 8          2.     By this stipulation, defendants now move to continue the status conference until October

 9 20, 2021, and to exclude time between June 16, 2021, and October 20, 2021, under 18 U.S.C.

10 § 3161(h)(7)(A), B(iv) [Local Code T4].

11          3.     The parties agree and stipulate, and request that the Court find the following:

12                 a)      The government has represented that the discovery associated with this case

13          includes reports, photographs, and audio files and is voluminous. This discovery has been either

14          produced directly to counsel and/or made available for inspection and copying, and the

15          production of or availability of more discovery is anticipated.

16                 b)      Counsel for defendants desire additional time to further review discovery, discuss

17          potential resolution with defendants and the government, and investigate and prepare for trial.

18                 c)      Counsel for defendants believe that failure to grant the above-requested

19          continuance would deny him/her the reasonable time necessary for effective preparation, taking

20          into account the exercise of due diligence.

21                 d)      The government does not object to the continuance.

22                 e)      Based on the above-stated findings, the ends of justice served by continuing the

23          case as requested outweigh the interest of the public and the defendant in a trial within the

24          original date prescribed by the Speedy Trial Act.

25                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

26          et seq., within which trial must commence, the time period of June 16, 2021 to October 20, 2021,

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
         Case 1:20-cr-00238-NONE-SKO Document 210 Filed 06/09/21 Page 4 of 5


 1          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 2          because it results from a continuance granted by the Court at defendant’s request on the basis of

 3          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 4          of the public and the defendant in a speedy trial.

 5                 g)       The parties also agree that this continuance is necessary for several reasons,

 6          including but not limited to, the need to permit time for the parties to exchange supplemental

 7          discovery, engage in plea negotiations, and for the defense to continue its investigation and

 8          preparation, pursuant to 18 U.S.C. § 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).

 9          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

10 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

11 must commence.

12          IT IS SO STIPULATED.

13
      Dated: June 4, 2021                                     PHILLIP A. TALBERT
14                                                            Acting United States Attorney
15
                                                              /s/ STEPHANIE M. STOKMAN
16                                                            STEPHANIE M. STOKMAN
                                                              Assistant United States Attorney
17

18
      Dated: June 4, 2021                                     /s/ W. SCOTT QUINLAN
19                                                            W. SCOTT QUINLAN
20                                                            Counsel for Defendant
                                                              KENNETH BASH
21

22    Dated: June 4, 2021                                     /s/ MARC DAYS
                                                              MARC DAYS
23                                                            Counsel for Defendant
                                                              TODD MORGAN
24

25    Dated: June 4, 2021                                     /s/ BARBARA O’NEILL
                                                              BARBARA O’NEILL
26
                                                              Counsel for Defendant
27                                                            STEPHANIE MADSEN

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
        Case 1:20-cr-00238-NONE-SKO Document 210 Filed 06/09/21 Page 5 of 5

     Dated: June 4, 2021                            /s/ ROGER WILSON
 1                                                  ROGER WILSON
                                                    Counsel for Defendant
 2
                                                    MARLON PALMER
 3

 4   Dated: June 4, 2021                            /s/ MONICA BERMUDEZ
                                                    MONICA BERMUDEZ
 5                                                  Counsel for Defendant
                                                    SAMANTHA BOOTH
 6

 7   Dated: June 4, 2021                            /s/ STEVE CRAWFORD
                                                    STEVE CRAWFORD
 8                                                  Counsel for Defendant
 9                                                  AMANDA GOURLEY

10
     Dated: June 4, 2021                            /s/ KEVIN LITTLE
11                                                  KEVIN LITTLE
                                                    Counsel for Defendant
12                                                  JAMES ARMSTRONG
13   Dated: June 4, 2021                            /s/ CAROL MOSES
14                                                  CAROL MOSES
                                                    Counsel for Defendant
15                                                  BROCK LARSON

16
     Dated: June 4, 2021                            /s/ CARRIE MCCREARY
17                                                  CARRIE MCCREARY
                                                    Counsel for Defendant
18                                                  JACOB RENSHAW
19
     Dated: June 4, 2021                            /s/ MARK COLEMAN
20
                                                    MARK COLEMAN
21                                                  Counsel for Defendant
                                                    JOSEPH MCWILLIAMS
22

23
                                        FINDINGS AND ORDER
24
          IT IS SO ORDERED.
25

26

27   DATED: June 8, 2021
                                               THE HONORABLE SHEILA K. OBERTO
28                                             UNITED STATES MAGISTRATE JUDGE

     STIPULATION REGARDING EXCLUDABLE TIME      5
     PERIODS UNDER SPEEDY TRIAL ACT
